DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-16 are pending and currently under consideration for patentability.    
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5/17/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-6 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bene (20080161741)
Regarding Claim 1, Bene teaches a device for treating an eye (paragraph 0030 and 0057), the device comprising: 
a body (shunt, 210)(figure 15) having a distal end portion (217) (figure 15 and 16), a mid-body portion, and a proximal end portion (215, 222), the body defining a lumen (channel) extending between the distal end portion and the proximal end portion (paragraph 0033, 0049, and 0072), the body having external and lumenal surfaces (212) (figure 15), the body having a longitudinal length sufficient to provide fluid communication between an anterior chamber and a tear film of the eye through the lumen when the device is implanted in a sclera of the eve (paragraph 0060, 0064, 0083), 
wherein the mid-body portion defines an opening for sclera tissue to grow through (paragraph 0076: porous structure further enables cell ingrowth).

Regarding Claim 2, Bene teaches the device of claim 1, wherein a distal edge of the distal end portion (217) is radiused (figure 14).

Regarding Claim 3, Bene teaches the device of claim 1, wherein a proximal edge of the proximal end portion is radiused (rounded end 215 and 222, figure 15 and 16).

Regarding Claim 4, Bene teaches the device of claim 1, wherein the proximal end portion is laterally wider than the mid-body and distal end portions (figure 27)(paragraph 0100: many modifications are possible in the exemplary embodiments).

Regarding Claim 5, Bene teaches the device of claim 4, wherein the mid-body portion (291) is laterally wider than the distal end portion (297) (figure 27) (paragraph 0056)(paragraph 0100: many modifications are possible in the exemplary embodiments).

Regarding Claim 6, Bene teaches the device of claim 1, wherein the mid-body (181) portion comprises lateral protrusions (figure 10) (paragraph 0047: two or more levels of surface roughness or texture)(paragraph 0100: many modifications are possible in the exemplary embodiments).

Regarding Claim 9, Bene teaches the device of claim 1, wherein a distal edge of the distal end (217) portion is semi- circular (figure 14).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bene (US PGPUB 2008/0161741) and Erickson (US PGPUB 2016/0302965 A1).
Regarding Claim 8, Bene teaches the device of claim 1. However Bene fails to teach wherein a distal edge of the proximal end portion is radius to follow a curvature of the eye.  Erickson teaches an ocular implant (abstract) wherein proximal region can conform to the curvature of the outer surface of the eye (paragraph 0056). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the distal edge of the proximal end portion of Bene to include a radius to follow the curvature of the eye similar to that disclosed by Erickson so that the implant conforms to the eye for more stability (as motivated by Erickson, paragraph 0059).

Claims 7 and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Bene (US PGPUB 2008/0161741) and Brown (US PGPUB 2017/0367888 A1).
Regarding Claim 7, Bene teaches the device of claim 1. However Bene fails to explicitly teach wherein an entirety of the body has a consistent thickness.  Brown teaches a device that can be implanted in an eye to treat glaucoma (abstract) wherein an entirety of the body has a consistent thickness (figure 10) (paragraph 0102). 	Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the body thickness of Bene to include a consistent thickness similar to that disclosed by Brown so that the device may be implanted without excessive disruption.

Regarding Claim 10, Bene teaches the device of claim 1. However Bene fails to explicitly teach wherein the body includes a laterally flared portion between the distal end portion and the mid-body portion. Brown teaches wherein the body includes a laterally flared portion (2912a) between the distal end portion and the mid-body portion (figure 37).  Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the body thickness of Bene to include a laterally flared portion similar to that disclosed by Brown in order to promote implantation stability (paragraph 0183) 

Regarding Claim 11, Bene teaches the device of claim 1. However Bene fails to explicitly teach wherein the lumenal surface of the device comprises a hydrophilic material. Brown teaches wherein the lumenal surface of the device comprises a hydrophilic material (paragraph 0009) Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the lumenal surface of Bene to include hydrophilic material similar to that disclosed by Brown so that the fluid is attracted to the channel in order to drain more efficiently. 

Regarding Claim 12,  Bene in view of Brown teaches the device of claim 11. However Bene fails to explicitly teach wherein the hydrophilic material comprises polyethylene glycol. Brown teaches wherein the hydrophilic material comprises polyethylene glycol (paragraph 0009) Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the lumenal surface of Bene to include hydrophilic material similar to that disclosed by Brown so that the fluid is attracted to the channel in order to drain more efficiently. 

Regarding Claim 13,  Bene teaches the device of claim 1. However Bene fails to explicitly teach wherein the external surface of the device is coated with a hetero-bifunctional crosslinker. Brown teaches wherein the external surface of the device is coated with a hetero-bifunctional crosslinker (paragraph 0009). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the external surface of Bene to include hetero-bifunctional crosslinker similar to that disclosed by Brown to stimulate collagen binding (as motivated by Brown, paragraph 0009). 

Regarding Claim 14,  Bene in view of Brown teaches the device of claim 14. However Bene fails to explicitly teach wherein the hetero-bifunctional crosslinker is 5-azido-2- nitrobenzoic acid N-hydroxysuccinimide. Brown teaches wherein the hetero-bifunctional crosslinker is 5-azido-2- nitrobenzoic acid N-hydroxysuccinimide. (paragraph 0009). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the external surface of Bene to include hetero-bifunctional crosslinker similar to that disclosed by Brown to stimulate collagen binding (as motivated by Brown, paragraph 0009). 

Regarding Claim 15,  Bene teaches the device of claim 1. However Bene fails to explicitly teach wherein the external surface of the device includes one or more surface areas configured to provide increased friction with the sclera. Brown teaches wherein the external surface (610) of the device includes one or more surface areas configured to provide increased friction with the sclera (paragraph 0098). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the external surface of Bene to include a surface configures to provide increased friction similar to that disclosed by Brown to promote mechanical stability (as motivated by Brown, paragraph 0098). 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Bene (US PGPUB 2008/0161741) in view of Brown (US PGPUB 2017/0367888 A1) as applied to claim 15 above, and further view of Chiou (US PGPUB 2016/0331867 A1).
Regarding Claim 16,  Bene in view of Brown teaches the device of claim 15. However Bene fails to explicitly teach wherein the external surface is configured to provide increased friction with the sclera. Brown teaches wherein the external surface (610) of the device includes one or more surface areas configured to provide increased friction with the sclera (paragraph 0098).  It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the external surface of Bene to include a surface configures to provide increased friction similar to that disclosed by Brown to promote mechanical stability (as motivated by Brown, paragraph 0098). However neither Bene nor Brown teaches wherein the one or more surface areas configured to provide increased friction with the sclera includes an oxygen plasma etched surface area. Chiou teaches a retinal cell implant system (abstract) in which the oxygen content on the PDMS surface would increase along with both the increased plasma power and prolonged exposure time; however, this may also cause etching on the surface and increase the surface roughness on PDMS substrate, which affects the subsequent cellular attachment on the surface (paragraph 0055). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the external surface of Bene in view of Brown to include an oxygen plasma etched surface area similar to that disclosed by Chiou to promote cell growth and attachment to the surface (as motivated by Chiou, paragraph 0055). 

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 20170137537 A1, US 20150025626 A1, and US 20160184087 A1. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATE ELIZABETH STRACHAN whose telephone number is (571)272-7291. The examiner can normally be reached M-F: 8:00-5:00.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tanya Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-1115.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KATE ELIZABETH STRACHAN/Examiner, Art Unit 3781                  

/ANDREW J MENSH/Primary Examiner, Art Unit 3781